OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (108 AD2d 706; see, Bennett v Rockrose Dev. Corp., 64 NY2d 1155; Blum v West End Assoc., 64 NY2d 939; Fox v 85th Estates Co., 63 NY2d 1009; Vance v Century Apts. Assoc., 61 NY2d 716).
Concur: Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye and Titone. Taking no part: Judge Alexander.